Citation Nr: 1209938	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and bipolar disorder.  

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 1992.

This matter is on appeal to the Board of Veterans' Appeals (Board) from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is of record.

The issue of entitlement to a rating in excess of 10 percent for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bipolar disorder and psychosis was manifest to a compensable degree within one year of his leaving active duty service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as depression and bipolar disorder, is presumed to be related to active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Also, in the context of certain specified chronic diseases, including psychosis, such diseases may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

According to the correspondence contained in the claims file, it appears that the Veteran's service treatment records are unavailable as the Veteran's claims filed was required to be rebuilt.  In such cases, there is a heightened obligation to assist an appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Finally, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran served on active duty in the United States Navy from July 1984 to August 1992.  He has been subsequently diagnosed with depression and bipolar disorder, which he asserts is related to his active duty service.  While there are no service treatment records to describe the nature of his psychiatric disorders while he was on active duty, there is sufficient evidence to show that bipolar disorder was manifest to a compensable degree within a year following active duty.  As such, his current psychiatric disorder should be presumed related to his active duty service.  

Specifically, the evidence indicates that he was treated at a private psychiatric facility from April 1993 to August 1996.  During the course of this treatment, he mentioned in June 1993 that he was hearing "voices calling out his name."  Moreover, an August 1993 VA physical evaluation note indicated that he had already been prescribed medication for his psychiatric symptoms.  Another physical evaluation note from that same month noted a medical history of a psychiatric or schizoid disorder.  By November 1993, a private doctor diagnosed the Veteran with major depression with psychosis.   His discharge summary from August 1996 indicated that he had also been prescribed Risperdal and Lithium, which are used to treat symptoms related to schizophrenia.  Finally, a VA note from November 2003 indicated that he had already been receiving treatment for psychiatric symptoms for "several months".  

In view of this evidence, the Board can reasonably conclude that the Veteran had a psychosis that was at a compensable level prior to August 1993, or within one year of his leaving active duty.  The Board notes that the VA examiner who evaluated the Veteran in September 2008 also concluded that the Veteran's mood disorder was manifest within a year of his leaving active duty.  Although the Veteran was not diagnosed with a disorder that is specifically listed as a psychosis in the regulations, see 38 C.F.R. § 3.384 (2011), the medical evidence tends to show that he indeed had psychotic symptoms by August 1993 however the disorder was characterized.

Therefore, in view of the evidence indicating that the Veteran's psychiatric disorder (now characterized as bipolar disorder with depression) was manifest to a compensable level as a psychosis within one year after he left active duty, this disorder is presumed related to active duty under 38 C.F.R. § 3.307 and 3.309.  That is, there is no affirmative evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d)(1).  As such, service connection is granted for this disorder.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depression and bipolar disorder, is granted.  


REMAND

Regarding the Veteran's claim for an increased rating for his low back disability, additional development is required before the claim may be adjudicated on the merits.  

Specifically, at the hearing before the Board in July 2011, the Veteran's representative noted that the last VA examination addressing his low back disability was in September 2008.  The representative also argued that a new VA examination was necessary, presumably because this most recent examination is now over three years old.  While the September 2008 examination is indeed the most recent VA examination addressing his low back disability, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.

Nevertheless, a new VA examination is necessary, as the examiner did not sufficiently discuss the effects of pain upon range of motion and overall functional loss resulting from this disability.  Specifically, the United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As part of these requirements, the examiner must state the actual point in the range of motion where pain begins, as this is probative to the question of functional loss.  See Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Notably, whether painful motion or other factors result in functional loss is the salient question in this matter.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Cleveland, Ohio.  Updated treatment records should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain any outstanding VA clinical records pertaining from the Cleveland VAMC for the period since May 2010.

2.  Thereafter, schedule the Veteran for a VA examination of his lumbosacral spine.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

The examiner should identify all orthopedic and neurological findings related to the service-connected lumbosacral strain with degenerative disc disease and fully describe the extent and severity of those symptoms.  The finding should include the range of motion (in degrees) of the thoracolumbar spine through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, should be noted.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly.  All functional losses caused by service-connected disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.

The examiner should state whether there is related muscle spasm on extreme forward bending or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should identify any associated neurological symptoms, including those affecting the bowel or bladder, or due to any related intervertebral disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

The total duration of any incapacitating episodes due to disc disease in the past 12 months should be noted.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative disc disease.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


